Plaintiff, who is a physician, brought suit against the widow and universal legatee of the late Joseph T. Cafiero to recover an amount alleged to be due him for professional services rendered to the deceased. The defense was a general denial.
The district court dismissed the suit, holding that, under the provisions of Act 207 *Page 1008 
of 1906, as interpreted by this court, plaintiff was precluded from recovery. This was also the view of the Court of Appeal, which affirmed the judgment.
The sole question presented for review, therefore, is whether the statute operates as a bar to a recovery by plaintiff.
Act 207 of 1906, § 1, reads as follows:
  "Section 1. Be it enacted by the General Assembly of the state of Louisiana, that from and after the promulgation of this act, parol evidence shall be incompetent to prove any debt or liability upon the part of a party deceased, except it consist of testimony of at least one credible witness of good moral character besides the plaintiff; or except it be to corroborate a written acknowledgment or promise to pay, signed by the debtor; or unless an action upon the asserted indebtedness shall have been brought within a delay of twelve months after the decease of the debtor."
Plaintiff's claim was established by his own testimony, showing from his records exactly the number of visits, treatments, and prescriptions he had given the deceased, by the testimony of the druggist who had, during the time of the treatments, filled the prescriptions given deceased by plaintiff, by a friend of the deceased, who first accompanied the deceased to plaintiff's office, and at whose place of business deceased always called on his visits to New Orleans for the purpose of receiving treatment at the hands of plaintiff, and by plaintiff's collector, showing that shortly after the last visit of the deceased to plaintiff's office, and in due course of business, he had made out the account sued on and mailed it to the deceased at the address left by him, viz., Mayo's Sanitarium, Rochester, Minn., which letter was returned unclaimed.
In his reasons for overruling the motion for a new trial, the district judge stated the evidence had satisfied him that the deceased owed plaintiff the amount sued for, but as plaintiff had not proved his case by the testimony of at least one credible witness of good moral character, besides himself, *Page 1009 
as required by Act 207 of 1906, he was unable to render judgment in his favor. In support of this ruling the court cited the cases of Spillman v. Spillman, 147 La. 47, 84 So. 489, and the Succession of Manion, 148 La. 98, 86 So. 667. And it was on the authority, also, of these decisions that the Court of Appeal affirmed the judgment of the district court.
It is true that in Spillman v. Spillman, referred to, supra, this court, after first deciding that the legislative act did not apply to a suit brought within a delay of 12 months after the debtor's decease, on rehearing, held that the conjunction "or" between the second and third exceptions set forth in the statute should be read as if it were "and," so that plaintiff's testimony must be corroborated, though the action be brought within 12 months after the decease of the debtor. It is true, also, that in the Succession of Manion, referred to supra, this court, on rehearing, reaffirmed, in principle, the doctrine of the Spillman Case; not, however, on the ground that the word "and" should be substituted for the word "or," but for the reason that the word "or" as used in the statute was an affirmative, and not a negative, expression employed for the purpose of limiting the admissibility of parol evidence to prove any debt or liability of a deceased person only to suits brought within a delay of twelve months after the decease of the debtor. In thus interpreting the statute, this court, in both of those cases, went beyond the necessities thereof.
Although in the Spillman Case the suit was brought within the year after the death of the debtor, plaintiff's testimony was entirely uncorroborated, which was the real issue involved.
In the Manion Case the action was instituted more than a year after the death of the debtor, and the actual question involved was whether the testimony of one witness, taken in connection with the admittedly *Page 1010 
genuine, but vague and uncertain document declared on, was sufficient to establish the claim against the succession.
The language of Act 207 of 1906 is unambiguous, and the legislative intent is clear. There is, therefore, no reason for construction, and we are not permitted to disregard the letter of the act under pretext of pursuing its spirit. Civ. Code, art 13. Succn. of Campbell, 115 La. 1040, 40 So. 449; State ex rel. Mize v. McElroy, 44 La. Ann. 796, 11 So. 133, 16 L.R.A. 278, 32 Am. St. Rep. 355; Succn. of Teaulet, 28 La. Ann. 42; Succn. of Taylor, 23 La. Ann. 24; Arrowsmith v. Durell, 21 La. Ann. 295.
The statute provides clearly and expressly that parol evidence shall be incompetent to prove any debts against a deceased debtor except in three classes of cases. These exceptions are detailed one after another, and are disjunctively expressed, and this, we think, was done advisedly by the Legislature. There is no more reason for holding that the lawmaker intended the conjunction between the second and third exceptions to read as if it were "and," than there is for holding that the conjunctions between the first exception and the main portion of the statute and between the first and second exceptions should be read in the same way.
The act was enacted as a rule of public policy to curb the practice of presenting improper and stale claims against the heirs or legal representatives of deceased persons, and the words used indubitably express the legislative intent.
In our opinion the clear meaning of the statute is that, if a claim be made against a party deceased more than one year after his death, it must be established by the testimony of one creditable witness of good moral character, besides plaintiff, unless it be corroborated by a written acknowledgment or promise to pay signed by the debtor.
Claims asserted against deceased parties within one year after their deaths are not *Page 1011 
affected by the provisions of the act. These claims, in general, are provable in the manner and form required for the proof of obligations.
To hold otherwise would nullify many of the ordinary business transactions. A claim good against a debtor one day would, by his sudden demise during the intervening night, be rendered worthless the next day. No charge account in a store, or other business establishment, would be secure, for it rarely happens that more than one clerk or other employe has personal knowledge of a particular sale or other transaction.
The doctrine of the cases of Spillman v. Spillman and Succession of Manion, referred to, supra, in so far as it conflicts with the views herein set forth, is expressly overruled.
For the reasons assigned, the judgments of the district court and the Court of Appeal are set aside, and it is now ordered that there be judgment in favor of plaintiff, Dr. Adrien Hava, and against the defendant, Mrs. Frances Vitorio Cafiero, in the full sum of $420 with legal interest thereon from April 21, 1921, until paid, and for all costs.